DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LLOYD T. JOHNSON JR.,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-931

                               [July 1, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer and
Joseph Marx, Judges; L.T. Case No. 50-2002-CF-011564-AXXX-MB.

  Lloyd T. Johnson Jr., Avon Park, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.